BARKDULL, Judge
(concurring specially).
I concur in all respects with the majority opinion authored by Judge Carroll, and would further reverse the action of the trial court for the failure of Aerodyne to either explain or tender the return of the $175,000.00 [the amount of the other loan referred to in the majority opinion], which was part and parcel of the transaction of September 1, 1965 which Aerodyne sought to rescind. Lang v. Horne, 156 Fla. 605, 23 So.2d 848; Coast Cities Coaches, Inc. v. Whyte, Fla.App.1961, 130 So.2d 121; Smith v. Chopman, Fla.App. 1961, 135 So.2d 438; 5 Fla.Jur., Cancellation, Reformation, and Rescission of Instruments, §§ 38, 39, and 40; 28 Fla.Jur., Sales, § 251.